UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 1-14706 (Commission file number) FRESH DEL MONTE PRODUCE INC. (Exact Name of Registrant as Specified in Its Charter) The Cayman Islands N/A (State or Other Jurisdiction of Incorporation or Organization) (I.R.S Employer Identification No.) c/o Walkers SPV Limited Walker House, 87 Mary Street George Town, Grand Cayman, KY1-9002 Cayman Islands N/A (Address of Registrant’s Principal Executive Office) (Zip Code) (305) 520-8400 (Registrant’s telephone number including area code) Please send copies of notices and communications from the Securities and Exchange Commission to: c/o Del Monte Fresh Produce Company 241 Sevilla Avenue Coral Gables, Florida 33134 (Address of Registrant’s U.S. Executive Office) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo:¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of April 23, 2010, there were 62,438,828 and 62,085,704 Ordinary Shares of Fresh Del Monte Produce Inc. issued and outstanding, respectively. Forward-Looking Statements This report, information included in future filings by us and information contained in written material, press releases and oral statements, issued by or on behalf of us contains, or may contain, statements that constitute forward-looking statements. In this report, these statements appear in a number of places and include statements regarding the intent, beliefs or current expectations of us or our officers (including statements preceded by, followed by or that include the words “believes”, “expects”, “anticipates” or similar expressions) with respect to various matters, including our plans and future performance.These forward-looking statements involve risks and uncertainties.Fresh Del Monte’s actual plans and performance may differ materially from those in the forward-looking statements as a result of various factors, including (i) the uncertain global economic environment and the timing and strength of a recovery in the markets we serve, and the extent to which adverse economic conditions continue to affect our sales volume and results, including our ability to command premium prices for certain of our principal products, or increase competitive pressures within the industry, (ii)the impact of governmental initiatives in the United States and abroad to spur economic activity, including the effects of significant government monetary or other market interventions on inflation, price controls and foreign exchange rates, (iii)our anticipated cash needs in light ofour liquidity, (iv)the continued ability of our distributors and suppliers to have access to sufficient liquidity to fund their operations,(v) trends and other factors affecting our financial condition or results of operations from period to period, including changes in product mix or consumer demand for branded products such as ours, particularly as consumers remain price-conscious in the current economic environment; anticipated price and expense levels; the impact of crop disease, severe weather conditions, such as the recent severe weather in Guatemala, or natural disasters, such as the recent earthquake in Chile, on crop quality and yields and on our ability to grow, procure or export our products; the impact of prices for petroleum-based products and packaging materials; and the availability of sufficient labor during peak growing and harvesting seasons, (vi)the impact of pricing and other actions by our competitors, particularly during periods of low consumer confidence and spending levels, (vii)the impact of foreign currency fluctuations, (viii) our plans for expansion of our business (including through acquisitions) and cost savings, (ix)our ability to successfully integrate acquisitions into our operations, (x) the impact of asset disposals, including the potential for impairment charges associated with these disposals or otherwise, (xi)the timing and cost of resolution of pending legal and environmental proceedings, (xii) the impact of changes in tax accounting or tax laws (or interpretations thereof), and the impact of settlements of adjustments proposed by the Internal Revenue Service or other taxing authorities in connection with our tax audits, and (xiii) the cost and other implications of changes in regulations applicable to our business, including potential legislative or regulatory initiatives in the United States or elsewhere directed at mitigating the effects of climate change. All forward-looking statementsin this report are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets as of April 2, 2010 (unaudited) and January1, 2010 1 Consolidated Statements of Income (unaudited) for the quarter ended April 2, 2010 and March 27, 2009 2 Consolidated Statements of Cash Flows (unaudited) for the quarter ended April 2, 2010 and March 27, 2009 3 Notes to Consolidated Financial Statements (unaudited) 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 PART II. OTHER INFORMATION Item1. Legal Proceedings 24 Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 25 Signatures 26 PART I: FINANCIAL INFORMATION Item1. Financial Statements FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (U.S. dollars in millions, except share and per share data) April 2, January 1, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $10.9 and $11.9, respectively Other accounts receivable, net of allowance of $15.6 and $14.1, respectively Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Investments in and advances to unconsolidated companies Property, plant and equipment, net Deferred income taxes Other noncurrent assets Goodwill Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term debt and capital lease obligations Deferred income taxes Income taxes and other taxes payable Total current liabilities Long-term debt and capital lease obligations Retirement benefits Other noncurrent liabilities Deferred income taxes Total liabilities Commitments and contingencies Shareholders' equity: Preferred shares, $0.01 par value; 50,000,000 shares authorized; none issued or outstanding - - Ordinary shares, $0.01 par value; 200,000,000 shares authorized; 63,400,228 issued and 62,825,428 outstanding and 63,615,411 issued and outstanding, respectively Paid-in capital Retained earnings Less: 574,800 treasury shares at cost ) - Accumulated other comprehensive income Total Fresh Del Monte Produce Inc. shareholders' equity Noncontrolling interests Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes. 1 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (U.S. dollars in millions, except share and per share data) Quarter ended April 2, March 27, Net sales $ $ Cost of products sold Gross profit Selling, general and administrative expenses Gain on sales of property, plant and equipment Asset impairment and other charges, net Operating income Interest expense Interest income Other expense, net Income before income taxes Provision for income taxes Net income $ $ Less: net income attributable to noncontrolling interests Net income attributable to Fresh Del Monte Produce Inc. $ $ Net income per ordinary share attributable to Fresh Del Monte Produce Inc. - Basic $ $ Net income per ordinary share attributable to Fresh Del Monte Produce Inc. - Diluted $ $ Weighted average number of ordinary shares: Basic Diluted See accompanying notes. 2 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (U.S. dollars in millions) Quarter ended April 2, March 27, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs Loss on pension liability - Stock-based compensation expense Asset impairment charges Change in uncertain tax positions - Gain on sales of property, plant and equipment ) ) Equity in income of unconsolidated companies ) ) Deferred income taxes ) Foreign currency translation adjustment ) ) Changes in operating assets and liabilities: Receivables ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Other noncurrent assets and liabilities ) ) Net cash provided by operating activities Investing activities: Capital expenditures ) ) Proceeds from sales of property, plant and equipment Return of investment by unconsolidated company - Net cash used in investing activities ) ) Financing activities: Proceeds from long-term debt Payments on long-term debt ) ) Contributions from noncontrolling interests Proceeds from stock options exercised - Repurchase of shares ) - Net cash used in financing activities ) ) Effect of exchange rate changes on cash Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash financing and investing activities: Retirement of treasury shares $ $ - See accompanying notes. 3 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. General Reference in this report to Fresh Del Monte, “we”, “our”, “us” and the “Company” refer to Fresh Del Monte Produce Inc. and its subsidiaries, unless the context indicates otherwise. We were incorporated under the laws of the Cayman Islands on August29, 1996 and are engaged primarily in the worldwide production, transportation and marketing of fresh produce.We source our products, which include bananas, pineapples, melons and non-tropical fruit (including grapes, apples, pears, peaches, plums, nectarines, apricots, avocados and kiwis), plantains and tomatoes, primarily from Central America, South America, Africa and the Philippines. We also source products from North America and Europe and distribute our products in North America, Europe, Asia, South America, Africa and the Middle East. Products are sourced from our Company-owned farms, through joint venture arrangements and through supply contracts with independent growers. We have the exclusive right to use the DELMONTE® brand for fresh fruit, fresh vegetables and other fresh and fresh-cut produce and certain other specified products on a royalty-free basis under a worldwide, perpetual license from Del Monte Corporation, an unaffiliated company that owns the DELMONTE® trademark. Del Monte Corporation and several other unaffiliated companies manufacture, distribute and sell under the DELMONTE® brand canned or processed fruit, vegetables and other produce, as well as dried fruit, snacks and other products in certain geographic regions. We are also a producer, marketer and distributor of prepared fruit and vegetables, juices, beverages and snacks and we hold a perpetual, royalty-free license to use the DEL MONTE® brand for prepared foods throughout Europe, Africa and the Middle East. The accompanying unaudited Consolidated Financial Statements for the quarter ended April 2, 2010 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form10-Q and Rule10-01 of RegulationS-X. They do not include all information and notes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments of a normal recurring nature considered necessary for fair presentation have been included.Operating results for the quarter ended April2, 2010, are not necessarily indicative of the results that may be expected for the year ending December31, 2010. For further information, refer to the Consolidated Financial Statements and footnotes thereto included in our annual report on Form 10-K for the fiscal year ended January 1, 2010. Certain amounts from 2009 have been reclassified to conform to the 2010 presentation.Included in the reclassifications is a correction of an immaterial error of classifying gain on sales of property, plant and equipment in other expense, net in the Consolidated Statements of Income for 2009.Accordingly, we have reclassified these amounts for 2009 as gain on sales of property, plant and equipment, a component of operating income. We are required to evaluate events occurring after April 2, 2010 for recognition and disclosure in the Consolidated Financial Statements for the quarter ended April 2, 2010.Events are evaluated based on whether they represent information existing as of April 2, 2010, which require recognition in the Consolidated Financial Statements or new events occurring after April 2, 2010, which do not require recognition but require disclosure if the event is significant to the Consolidated Financial Statements.We evaluated events occurring subsequent to April 2, 2010 through the date of issuance of these Consolidated Financial Statements. 2. Asset Impairment and Other Charges The following represents a summary of asset impairment and other charges, net, recorded during the quarters ended April 2, 2010 and March 27, 2009 (U.S. dollars in millions): Quarter ended April 2, March 27, Charges related to asset impairments, net $ $ Asset impairment and other charges (credits) related to exit activities, net - ) Total asset impairment and other charges, net $ $ 4 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 2. Asset Impairment and Other Charges (Continued) The $1.0 million in asset impairment and other charges, net for the quarter ended April 2, 2010, related to damages caused by the February 2010 earthquake in Chile in the other fresh produce segment. The $0.4 million in asset impairment and other charges, net for the quarter ended March27, 2009 includes a $2.0 million impairment charge of the Del Monte® perpetual, royalty-free brand name license for U.K. beverage products in the prepared foods segment due to lower than expected sales volumes and pricing. Also included in the $0.4 million is a $1.6 million net credit primarily related to the reversal of contract termination costs resulting from the previously announced closing of our Hawaii pineapple operations in the other fresh produce segment. Exit Activity Reserves The following represents a rollforward of 2010 activities related to exit activity reserves (U.S. dollars in millions): Exit activity reserve balance at January 1, 2010 Impact to Earnings Cash Paid Exit activity reserve balance at April 2, 2010 Termination benefits $ $
